DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 03/07/2022. 
Acknowledgement is made to the amendment of claims 11 and 16.
Acknowledgement is made to the cancellation of claims 12-15 and 21. 
Acknowledgement is made to the newly added claim 22.
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Claims 1-11, 16-20, and 22 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0346036 A1 to Orczy-Timko et al. (herein after “Orczy-Timko”) in view of U.S. Patent Publication No. 2017/0189097 A1 to Viswanathan et al. (herein after “Viswanathan”) and U.S. Patent Publication No. 2011/031578 A1 to Muniz-Medina et al. (herein after “Muniz-Medina”).
Regarding claim 1, Orczy-Timko teaches a system for mechanical cutting and radiofrequency (RF) treatment of tissue (Fig. 1; system 100), said system comprising: 
a probe couplable to a handpiece that includes a motor drive (Fig. 1; cutting device 102, ¶[0046] discusses the handle as carrying a motor drive), the probe including: 
(a) an elongated sleeve having a longitudinal axis, a proximal end and a distal end (¶[0028] discusses the device as having a proximal end region, a distal end region and tubular shaft members extending therebetween); 
(b) a cutting member (Fig. 2-3B; inner sleeve 128 has an inner sleeve window 144, having first and second cutting sides 145 and 148) formed of a dielectric material (¶[0054]- [0056] discusses the inner cutting sleeve as having a distal inner ceramic body coupled to a stainless steel portion) mounted on the distal end of the elongated sleeve, the cutting member rotatable relative to the handpiece around the longitudinal axis of the elongated sleeve (¶[0047] discusses the inner sleeve as being rotatable within the interior passageway of the outer sleeve); and 
(c) a metal electrode (Fig. 2-3B; electrode 150) attached to a surface of the cutting member (¶[0051] discusses the second cutting side of the inner sleeve window as including an RF electrode) and configured to deliver RF current; and 
an RF power supply (Fig. 1; RF source 155) configured to generate current and to be connected to the metal electrode to deliver the current to the tissue (¶[0051]- [0052] discuss the RF source as being operatively connected to the electrode, which is adapted to electrosurgically ablate or cut tissue). 
However, Orczy-Timko fails to disclose the probe couplable to the handpiece as being specifically detachably couplable. 
Muniz-Medina teaches a surgical tool arrangement having a handpiece coupled to a probe for electrosurgical and mechanical cutting of tissue (¶Abstract). The handpiece configured for selectively attaching to and supporting the functionality of, multiple surgical tools or instruments, such as a combined electrosurgical and mechanical cutting instrument, a surgical cutter or shaver, and an electrosurgical instrument or probe (¶[0044]).
Muniz-Medina further teaches the probe couplable to the handpiece as being specifically detachably couplable (¶[0044]). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Muniz-Medina into the device of Orczy-Timko to produce a handheld electrosurgical device which may operate a number of different surgical tools, allowing for a larger variety of surgical applications. 
Orczy-Timko further fails to teach the generated current having a pulsed RF waveform, wherein said pulsed RF waveform reduces a thermal stress on the dielectric material at the interface of the metal electrode and the dielectric material.  
Viswanathan teaches an ablation system including an ablation device and a pulse waveform generator coupled to the ablation device (¶Abstract). The ablation device includes at least one electrode configured for ablation pulse delivery to tissue during use (¶[0004]). The generation of pulsed electric fields for tissue therapeutics are known as having a variety of uses such as providing irreversible electroporation leading to necrosis and/or apoptosis (¶[0002]- [0003]). The taught pulsed waveforms for electroporation energy delivery are discussed as enhancing the safety, efficiency, and effectiveness of the energy delivered for creating ablative lesions (¶[0038]- [0039]).
Viswanathan further teaches the generated current having a pulsed RF waveform (Fig. 2-3; pulsed waveforms for the purpose of generating irreversible electroporation are shown), wherein said pulsed RF waveform reduces a thermal stress on the dielectric material at the interface of the metal electrode and the dielectric material (¶[0041]- [0043] discuss the utilized pulsed waveform as being suitable for ablative procedures without the occurrence of dielectric breakdown of the ablation catheter).  
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Viswanathan into the device of Orczy-Timko to provide a safe, efficient, and effective manner of creating ablative lesions (¶[0038]- [0039]).
Regarding claim 2, Viswanathan further teaches (¶[0042]) the pulsed RF waveform has an OFF interval in a range from 20 µs to 100 µs.  
Regarding claim 3, Viswanathan further teaches (¶[0042]) the pulsed RF waveform has an ON interval in a range from 40 µs to 60 µs.
Regarding claim 4, Viswanathan further teaches (¶[0042]) the pulsed RF waveform has an OFF interval in a range from 20 µs to 100 µs and an ON interval in a range from 40 µs to 60 µs.  
Regarding claim 10, Orczy-Timko further teaches the system of claim 1, wherein the cutting member comprises a molded monolith ceramic body with sharp cutting edges extending distally from a distal end of the elongated sleeve (¶[0057] discusses the ceramic body as comprising a monolith; first cutting side 146 and second cutting side 148).  
Regarding claim 11,  Orczy-Timko further teaches he system of claim 1, wherein the cutting member includes a cutting window with asymmetrical sides including a first side with cutting teeth formed in the dielectric material (¶[0055] discusses the sharp cutting edge 146 as being able to be a serrated edge) and a second side with a straight cutting edge absent cutting teeth formed in the dielectric material (Fig. 3A-4B; second cutting side 148 is shown as having a straight edge).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0346036 A1 to Orczy-Timko et al. (herein after “Orczy-Timko”) in view of U.S. Patent Publication No. 2017/0189097 A1 to Viswanathan et al. (herein after “Viswanathan”) and U.S. Patent Publication No. 2011/031578 A1 to Muniz-Medina et al. (herein after “Muniz-Medina”) further in view of U.S. Patent Publication No. 2018/0355489 A1 to Seymour et al. (herein after “Seymour”) and Mishra, V.V., Saha, A. & Agrawal, D.C. Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA. Journal of Materials Science 37, 197–202 (2002). https://doi.org/10.1023/A:1013195202808 (Year: 2002); (herein after “Mishra”).
Regarding claim 5, Orczy-Timko/Viswanathan/Muniz-Medina teaches the device as substantially claimed in claim 1. 
However, Orczy-Timko/Viswanathan/Muniz-Medina fails to teach the dielectric material comprises a ceramic composite having at least 20 wt% of alumina, at least 80 wt% of zirconia and has less than 5 wt% of cerium.  
Seymour teaches a rotor with blades extending radially outward, with a coating of zirconia-toughened alumina. 
Seymour further teaches (Para. [0041]) the dielectric material comprises a ceramic composite having at least 20 wt% of alumina, at least 80 wt% of zirconia. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Seymour into the device of Orczy-Timko/Viswanathan/Muniz-Medina as Seymour teaches (Para. [0041]) an increased amount of zirconia by weight provides for a tougher coating material. 
Mishra discusses zirconia toughened alumina with relevance to fracture toughness and strength. 
Mishra further teaches (Section- 2. Experimental) the dielectric material having less than 5 wt% of cerium.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Mishra into the device of Orczy-Timko/Viswanathan/Muniz-Medina as Mishra discusses (Section- 2. Experimental) the use of this amount of cerium for the purpose of stabilization of the material during fabrication.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0346036 A1 to Orczy-Timko et al. (herein after “Orczy-Timko”)/U.S. Patent Publication No. 2017/0189097 A1 to Viswanathan et al. (herein after “Viswanathan”)/U.S. Patent Publication No. 2011/031578 A1 to Muniz-Medina et al. (herein after “Muniz-Medina”) in view of U.S. Patent Publication No. 2018/0355489 A1 to Seymour et al. (herein after “Seymour”) and Mishra, V.V., Saha, A. & Agrawal, D.C. Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA. Journal of Materials Science 37, 197–202 (2002). https://doi.org/10.1023/A:1013195202808 (Year: 2002) ; (herein after “Mishra”), further in view of U.S. Patent No. 7,012,036 to Nawa et al. (herein after “Nawa”).
Regarding claim 6, Orczy-Timko/Viswanathan/Muniz-Medina/Seymour/Mishra teaches the device as substantially claimed in claim 5.
However, Orczy-Timko/Viswanathan/Muniz-Medina/Seymour/Mishra is silent upon the dielectric material comprises a ceramic composite including alumina and zirconia, wherein the grain shape of the alumina is substantially round with a diameter ranging between 0.5 micron-1.5 microns and the grain shape of the zirconia is substantially round with a diameter ranging between 0.1 micron-1.0 micron.  
Nawa teaches a composite ceramic material having high mechanical strength and toughness. 
Nawa further teaches (Col. 3, Lines 5-20) the dielectric material comprises a ceramic composite including alumina and zirconia, wherein the grain shape of the alumina is substantially round with a diameter ranging between 0.5 micron-1.5 microns and the grain shape of the zirconia is substantially round with a diameter ranging between 0.1 micron-1.0 micron.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Nawa into the device of Orczy-Timko/Viswanathan/Muniz-Medina/ Seymour/Mishra as Nawa teaches (Col. 2 Line 45- Col. 3 Line 5) this composite material as having desired properties such as mechanical strength, toughness, hardness and wear resistance. 
Regarding claim 7, Orczy-Timko further teaches the system of claim 6, wherein the ceramic composite having a fracture toughness of at least 10 MPam1/2 (Table A; teaches a variety of suitable ceramics having a fracture toughness greater than 10 MPam1/2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0346036 A1 to Orczy-Timko et al. (herein after “Orczy-Timko”)/U.S. Patent Publication No. 2017/0189097 A1 to Viswanathan et al. (herein after “Viswanathan”)/U.S. Patent Publication No. 2011/031578 A1 to Muniz-Medina et al. (herein after “Muniz-Medina”)/U.S. Patent Publication No. 2018/0355489 A1 to Seymour et al. (herein after “Seymour”)/Mishra, V.V., Saha, A. & Agrawal, D.C. Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA. Journal of Materials Science 37, 197–202 (2002). https://doi.org/10.1023/A:1013195202808 (Year: 2002) ; (herein after “Mishra”), in view of U.S. Patent No. 7,012,036 to Nawa et al. (herein after “Nawa”) further in view of European Patent Publication No. 0962213 to Sekino et al. (herein after “Sekino”).
Regarding claim 8, Orczy-Timko/Viswanathan/Muniz-Medina/ Seymour/Mishra/Nawa teach the device as substantially claimed in claim 7.
However, Orczy-Timko/Viswanathan/Muniz-Medina/ Seymour/Mishra/Nawa fails to teach the ceramic composite has a thermal expansion coefficient ranging from 4 to 6 ppm/°C.  
Sekino teaches a porcelain for medical use comprising alumina and zirconia. Sekino further teaches (Abstract) the ceramic composite has a thermal expansion coefficient ranging from 4 to 6 ppm/°C.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date as Sekino discusses this as being a principal structural component of this composite material. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0346036 A1 to Orczy-Timko et al. (herein after “Orczy-Timko”)/U.S. Patent Publication No. 2017/0189097 A1 to Viswanathan et al. (herein after “Viswanathan”)/U.S. Patent Publication No. 2011/031578 A1 to Muniz-Medina et al. (herein after “Muniz-Medina”)/U.S. Patent Publication No. 2018/0355489 A1 to Seymour et al. (herein after “Seymour”)/Mishra, V.V., Saha, A. & Agrawal, D.C. Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA. Journal of Materials Science 37, 197–202 (2002). https://doi.org/10.1023/A:1013195202808 (Year: 2002) ; (herein after “Mishra”) /U.S. Patent No. 7,012,036 to Nawa et al. (herein after “Nawa”) in view of European Patent Publication No. 0962213 to Sekino et al. (herein after “Sekino”) further in view of U.S. Patent No. 5,747,411 to Karrer et al. (herein after “Karrer”).
Regarding claim 9, Orczy-Timko/Viswanathan/Muniz-Medina/ Seymour/Mishra/Nawa/Sekino teach the device as substantially claimed in claim 8.
However, Orczy-Timko/Viswanathan/Muniz-Medina/ Seymour/Mishra/Nawa/Sekino fails to teach the ceramic composite having a bulk density ranging from 5 to 7 g/mL.  
Karrer teaches about a variety of catalysts such as those comprised of aluminum oxide and zirconium dioxide. Karrer further teaches (Col. 1, Line 1-10) the ceramic composite having a bulk density ranging from 5 to 7 g/mL.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Karrer into the device of Orczy-Timko/Viswanathan/Muniz-Medina/ Seymour/Mishra/Nawa/Sekino as Karrer discusses (Col. 1, Line 1-10) this being the value for a composite comprising aluminum oxide and zirconium dioxide, and (Col. 1, Line 35-40) a bulk density such as this providing for desirable traits such as good heat transfer.

Claims 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0346036 A1 to Orczy-Timko et al. (herein after “Orczy-Timko”)/U.S. Patent Publication No. 2017/0189097 A1 to Viswanathan et al. (herein after “Viswanathan”)/U.S. Patent Publication No. 2011/031578 A1 to Muniz-Medina et al. (herein after “Muniz-Medina”) in view of U.S. Patent Publication No. 2018/0355489 A1 to Seymour et al. (herein after “Seymour”) and Mishra, V.V., Saha, A. & Agrawal, D.C. Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA. Journal of Materials Science 37, 197–202 (2002). https://doi.org/10.1023/A:1013195202808 (Year: 2002) ; (herein after “Mishra”).
Regarding claim 22, Orczy-Timko teaches a system for mechanical cutting and radiofrequency (RF) treatment of tissue (Fig. 1; system 100), said system comprising: 
a probe couplable to a handpiece that includes a motor drive (Fig. 1; cutting device 102, ¶[0046] discusses the handle as carrying a motor drive), the probe including: 
(a) an elongated sleeve having a longitudinal axis, a proximal end and a distal end (¶[0028] discusses the device as having a proximal end region, a distal end region and tubular shaft members extending therebetween); 
(b) a cutting member (Fig. 2-3B; inner sleeve 128 has an inner sleeve window 144, having first and second cutting sides 145 and 148) comprising a molded monolith ceramic body (¶[0057] discusses the ceramic body as comprising a monolith) mounted on the distal end of the elongated sleeve(¶[0054]- [0056] discusses the inner cutting sleeve as having a distal inner ceramic body coupled to a stainless steel portion), the cutting member rotatable relative to the handpiece around the longitudinal axis of the elongated sleeve (¶[0047] discusses the inner sleeve as being rotatable within the interior passageway of the outer sleeve) and including a cutting window with asymmetrical sides (¶[0052] discusses the sides of the sleeve window as being adapted for different means of cutting, as the first side has a sharp edge adapted for mechanical cutting and the second edge include an electrode for electrosurgically ablating or cutting tissue), the asymmetrical sides including a first side with cutting teeth formed in the molded monolith ceramic body (¶[0055] discusses the sharp cutting edge 146 as being able to be a serrated edge) and a second side with a straight cutting edge absent cutting teeth formed in the molded monolith ceramic body (Fig. 3A-4B; second cutting side 148 is shown as having a straight edge) and 
(c) a metal electrode (Fig. 2-3B; electrode 150) attached to a surface of the cutting member(¶[0051] discusses the second cutting side of the inner sleeve window as including an RF electrode) and configured to deliver RF current (¶[0051]- [0052] discuss the RF source as being operatively connected to the electrode, which is adapted to electrosurgically ablate or cut tissue); and 
an RF power supply (Fig. 1; RF source 155) configured to generate current and to be connected to the metal electrode to deliver the current to the tissue, (¶[0051]- [0052] discuss the RF source as being operatively connected to the electrode, which is adapted to electrosurgically ablate or cut tissue)
However, Orczy-Timko fails to disclose the probe couplable to the handpiece as being specifically detachably couplable. 
Muniz-Medina teaches a surgical tool arrangement having a handpiece coupled to a probe for electrosurgical and mechanical cutting of tissue (¶Abstract). The handpiece configured for selectively attaching to and supporting the functionality of, multiple surgical tools or instruments, such as a combined electrosurgical and mechanical cutting instrument, a surgical cutter or shaver, and an electrosurgical instrument or probe (¶[0044]).
Muniz-Medina further teaches the probe couplable to the handpiece as being specifically detachably couplable (¶[0044]). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Muniz-Medina into the device of Orczy-Timko to produce a handheld electrosurgical device which may operate a number of different surgical tools, allowing for a larger variety of surgical applications.
Orczy-Timko further fails to teach having a pulsed RF waveform, wherein said pulsed RF waveform reduces a thermal stress on the dielectric material at the interface of the metal electrode and the dielectric material.
Viswanathan teaches an ablation system including an ablation device and a pulse waveform generator coupled to the ablation device (¶Abstract). The ablation device includes at least one electrode configured for ablation pulse delivery to tissue during use (¶[0004]). The generation of pulsed electric fields for tissue therapeutics are known as having a variety of uses such as providing irreversible electroporation leading to necrosis and/or apoptosis (¶[0002]- [0003]). The taught pulsed waveforms for electroporation energy delivery are discussed as enhancing the safety, efficiency, and effectiveness of the energy delivered for creating ablative lesions (¶[0038]- [0039]).
Viswanathan further teaches the generated current having a pulsed RF waveform (Fig. 2-3; pulsed waveforms for the purpose of generating irreversible electroporation are shown), wherein said pulsed RF waveform reduces a thermal stress on the dielectric material at the interface of the metal electrode and the dielectric material (¶[0041]- [0043] discuss the utilized pulsed waveform as being suitable for ablative procedures without the occurrence of dielectric breakdown of the ablation catheter).  
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Viswanathan into the device of Orczy-Timko to provide a safe, efficient, and effective manner of creating ablative lesions (¶[0038]- [0039]).
Orczy-Timko father fails to teach wherein the molded monolith ceramic body is formed with a ceramic composite comprising no more than 25 wt% alumina but no less than 15 wt% alumina, no more than 85 wt% zirconia but no less than 75 wt% zirconia, and no more than 5 wt% cerium but no less than 1 wt% cerium.
Seymour teaches a rotor with blades extending radially outward, with a coating of zirconia-toughened alumina. 
Seymour further teaches (Para. [0041]) the dielectric material comprises a ceramic composite having at least 20 wt% of alumina, at least 80 wt% of zirconia. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Seymour into the device of Orczy-Timko/Viswanathan/Muniz-Medina as Seymour teaches (Para. [0041]) an increased amount of zirconia by weight provides for a tougher coating material. 
Mishra discusses zirconia toughened alumina with relevance to fracture toughness and strength.
Mishra further teaches (Section- 2. Experimental) the dielectric material having less than 5 wt% of cerium.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Mishra into the device of Orczy-Timko/Viswanathan/Muniz-Medina as Mishra discusses (Section- 2. Experimental) the use of this amount of cerium for the purpose of stabilization of the material during fabrication.
Regarding claims 16-20, the recited methods are considered inherent in the ordinary use of the device as taught by the Orczy-Timko/Muniz-Medina/Viswanathan/Seymour/Mishra combination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Bloom/Viswanathan/Deutmeyer reference are moot in view of the new rejections under Orczy-Timko and Viswanathan/Muniz-Medina.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794